UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-51503 Scrap China Corporation (Name of Small business Issuer in its charter) Utah 81 - 0674073 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 175 East 400 South Suite 900, Salt Lake City, Utah 84111 801-531-0404 (Address of principal executive offices) (Zip Code) (Issuer's telephone number) Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or any amendment to this Form 10-KSB.(x) State issuer's revenues for its most recent fiscal year: $ 0.00 State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked price of such stock, as of a specified date within the past 60 days. No Market Exists Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ x ] No [ ] State the number of shares outstanding of the issuer’s classes of common equity, as of the latest practicable date:November 14, 2007 – 7,710,843 1 SCRAP CHINA CORPORATION FORM 10-QSB QUARTER ENDED September 30, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets – September 30, 2007 and June 30, 2007 (Unaudited) 3 Condensed Statements of Operations for the Three Months Ended September 30, 2007 and September 30, 2006 and for the period from June 15, 2005 (Date of Inception) Through September 30, 2007 (Unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended September, 2007 and September 30, 2006 and for the period from June 15, 2005 (Date of Inception) Through September 30, 2007 (Unaudited) 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis 7 Item 3. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Changes in Securities and Small Business Issuer Purchase of Equity Securities 8 Item 3. Default Upon Senior Securities 8 Item 4. Submission of Matters to a Vote of Security Holders 8 Item 5. Other Information 8 Item 6. Exhibits and Reports on Form 8-K 8 Signatures 9 2 SCRAP CHINA CORPORATION PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SCRAP CHINA CORPORATION (A Development Stage Company) CONDENSED BALANCE SHEETS (UNAUDITED) September 30, June 30, 2007 2007 ASSETS Current Assets Cash $ 390 $ 399 Total Assets $ 390 $ 399 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued liabilities $ 2,730 $ 5,750 Payable to related party 141,515 129,743 Total Current Liabilities 144,245 135,493 Stockholders' Deficit Common shares - par value $0.001 per share; 250,000,000 shares authorized;7,710,843 shares issued and outstanding 7,711 7,711 Additional paid-in capital 2,289 2,289 Deficit accumulated during development stage (153,855 ) (145,094 ) Total Stockholders' Deficit (143,855 ) (135,094 ) Total Liabilities and Stockholders' Deficit $ 390 $ 399 See the accompanying notes to the condensed financial statements 3 SCRAP CHINA CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the period from June 15, 2005 (date of inception) through September 30, 2007 2006 2007 Sales $ - $ - $ - Operating Expenses Selling, general and adminstrative expenses 8,761 3,429 153,855 Total Operating Expenses 8,761 3,429 153,855 Net Loss $ (8,761 ) $ (3,429 ) $ (153,855 ) Basic and Diluted Net Loss per Share $ (0.00 ) $ (0.00 ) Weighted-Average Common Shares Outstanding 7,710,843 7,710,843 See the accompanying notes to the condensed financial statements 4 SCRAP CHINA CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended September 30, For the period from June 15, 2005 (date of inception) through September 30, 2007 2006 2007 Cash Flows from Operating Activities: Net loss $ (8,761 ) $ (3,429 ) $ (153,855 ) Changes in assets and liabilities: Accrued liabilities (3,020 ) 2,750 2,730 Payable to related party 11,772 655 141,515 Net Cash Used in Operating Activities (9 ) (24 ) (9,610 ) Cash Flows from Investing Activities: - - - Cash Flows from Financing Activities: Proceeds from sale of common stock - - 10,000 Net Cash Provided by Financing Activities - - 10,000 Net Change in Cash (9 ) (24 ) 390 Cash at Beginning of Period 399 450 - Cash at End of Period $ 390 $ 426 $ 390 See the accompanying notes to the condensed financial statements 5 SCRAP CHINA CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1–ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and Nature of Operations— On June 15, 2005, Scrap China Corporation (“the Company”) was organized under the laws of the State of Utah as a wholly-owned subsidiary of RecycleNet Corporation.The Company is considered a development stage enterprise and is in the process of raising capital to fund operations.As such, the Company has, since inception, spent most of its efforts in developing its business plan and in raising capital to fund its operations. The Company has relied upon cash flows from equity issuances and advances from RecycleNet Corporation to sustain operations. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the company’s operations. On November 30, 2005 RecycleNet Corporation announced the spin-off of Scrap China Corporation effective January 20, 2006.The spin-off was in the form of a pro-rata share dividend to RecycleNet Corporation common shareholders.On January 20, 2006, the common shareholders of record of RecycleNet Corporation received one share of Scrap China Corporation for every ten shares of RecycleNet Corporation.The remaining undistributed share balance of 2,289,157 shares, were returned to the Scrap China Corporation treasury at no cost from RecycleNet Corporation.The balance of issued and outstanding shares of Scrap China Corporation as of September 30, 2007 was 7,710,843.From the date of the spin-off, Scrap China Corporation now functions as its own fully reporting entity. Basis of Presentation — The accompanying condensed financial statements have been prepared by Scrap China Corporation and are unaudited.In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation in accordance with accounting principles generally accepted in the United States of America. The accompanying unaudited interim financial statements have been condensed pursuant to the rules and regulations of the Securities and Exchange Commission; therefore, certain information and disclosures generally included in financial statements have been condensed or omitted. These financial statements should be read in conjunction with the Company's annual financial statements included in the Company's annual report on Form 10KSB as of June 30, 2007 previously filed with the SEC on August 29, 2007.The financial position and results of operations of the interim periods presented are not necessarily indicative of the results to be expected for the year ended June 30, 2008. Business Condition— The Company has limited operating history and it has not yet been able to develop and execute its business plan.This situation raises substantial doubt about its ability to continue as a going concern. The Company plans to fund its operations by issuing equity securities or loans from related parties. Success in these efforts is not assured.The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. NOTE 2–PAYABLE TO RELATED PARTY At September 30, 2007 and June 30, 2007, the Company owed $141,515 and $129,743. respectively to a Recycle Net Corporation.During the year ended June 30, 2007, and the three months ended September 30, 2007, RecycleNet Corporation paid certain expenses for travel, management and legal and accounting expenses on behalf of Scrap China Corporation. The Company anticipates that additional funds, if required, would be provided by RecycleNet Corporation; however, there is no assurance that future advances will be repaid.These advances are due on demand and bear no interest. 6 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operation Scrap China Corporation is a development stage company.The Company plans to specialize in moving scrap materials into China.These materials include, but are not limited to, scrap metal, waste paper, scrap plastic, scrap glass, etc.The Company’s main focus will be on freight consolidation resulting in better economics in the transactions. The Company is continuing to mature its business plan and is proceeding to raise capital in order to execute the proof of concept phase for the companies operations. The Company is unaware of any existing or probable government regulations in the United States or China that would have any material negative impact on our business. The Company has assessed which permits, registrations or licenses are required to import goods into China and the costs associated with them.There are a number of permits, registrations and licenses that may be required by either the Company, or by any buyer or seller that the Company deals with, in order to be in compliance with any Chinese rules, regulations and environmental laws.The Company does not anticipate any difficulties in completing this process or any difficulties in obtaining any necessary documentation that may be required. To date the Company has determined that the following permits, registrations or licenses may be required in China: 1. General Administration for Quality Supervision, Inspection and Quarantine- AQSIQ 2. Compulsory Certificate – CCC On June 15, 2005, upon inception of the Company, initial capital of $10,000 was provided by RecycleNet Corporation by purchasing 10,000,000 common shares (100%).Additional funds, if required, over the next twelve months, will be provided by RecycleNet Corporation.The Company does not anticipate spending more than $100,000 over the next twelve months. The Company does not anticipate the purchase of any significant equipment or buildings during the development stage. The Company does not expect any significant change in employees. Off-Balance Sheet Arrangements None ITEM 3 – CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of the principal executive officer and principal financial officer, of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d015(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)). Based on this evaluation, the principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. 7 There was no change in the Company’s internal control over financial reporting during the Company’s most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially effect, the Company’s internal control over financial reporting. PART II – OTHER INFORMATION Item 1: LEGAL PROCEEDINGS Neither the Company nor any of its officers, directors or greater than 10% beneficial shareholders are involved in any litigation or legal proceedings involving the business of the Company. ITEM 2. CHANGES IN SECURITIES AND SMALL BUSINESS ISSUER PURCHASE OF EQUITY SECURITIES None. ITEM 3. DEFAULT UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION None ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K Index to Exhibits Exhibit 3.1 – Articles of Incorporation (1) Exhibit 20 – Resolution of Board of directors re: Acquisition of Shares (1) Exhibit 31.1 - Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 - Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 - Certification of Chief Executive Officer pursuant to U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 - Certification of Chief Financial Officer pursuant to U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1)Incorporated by reference herein filed as exhibits to the Company's Registration Statement on Form 10SB previously filed with the SEC on August 18, 2005, and subsequent amendments made thereto. 8 Reports on Form 8-K. None SIGNATURES Pursuant to the requirements of the Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Scrap China Corporation November 14, 2007 /s/ Paul Roszel Paul Roszel, President and Chairman of the Board of Directors November 14, 2007 /s/ Richard Ivanovick Richard Ivanovick, C.A., Chief Financial and Accounting Officer 9
